Citation Nr: 0125778	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-13 702A	)	DATE
	)
	)



THE ISSUE

Whether an August 12, 1998 decision of the Board of Veterans' 
Appeals (Board), which denied a claim for compensation under 
38 U.S.C.A. § 1151 for heart disease, should be revised or 
reversed based on clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Arthur H. Marateck, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1959 to April 1963.

2.  An August 12, 1998 Board decision denied a claim for 
compensation under      38 U.S.C.A. § 1151 for heart disease.

3.  In July 1999, a motion was filed with the Board for 
revision of the August 12, 1998 Board decision based on CUE.

4.  By a February 2001 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
August 12, 1998 Board decision.


CONCLUSION OF LAW

As the now-vacated August 12, 1998 Board decision is not a 
final decision, the Board has no jurisdiction to adjudicate 
the merits of the motion for revision of that decision based 
on CUE.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.                 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The Court has vacated and remanded the August 12, 1998 Board 
decision that was challenged on the basis of CUE in the 
moving party's motion.  Thus, the August 12, 1998 Board 
decision is not a final decision and the Board does not have 
authority to review it for CUE.  As the Board does not have 
jurisdiction to adjudicate the merits of the CUE motion, it 
is dismissed.  (The merits of the claim for compensation 
under 38 U.S.C.A. § 1151 for heart disease will be addressed 
in a separate Board decision.)


ORDER

The CUE motion is dismissed.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



